DETAILED ACTION
Remarks

The instant application having Application No. 16/237167 filed on December 31, 2018.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1, 2, 4-11 and 13-22 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of Information Disclosure Statement (IDS) on March 25, 2021.  The references have been considered and placed in the application file.  A copy of the annotated IDS sheet is included in this correspondence.
	

Examiner’s Statement of Reasons for Allowance
Claims 1, 2, 4-11 and 13-22 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1, 2, 4-11 and 13-22 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Newell et al. (U.S. Patent Application Publication No. 2008/0306995 A1) discloses a method and system for automatically creating an image product based on assets stored in a user database. A number of stored digital media files are analyzed to determine their semantic relationship to an event and are classified according to requirements and semantic rules for generating the image product. These requirements and rules refine the association between the assets and the event for which the image product is generated. The 
Prior art of record Brodie et al. (US Patent Application Publication No. 2016/0019298 A1) discloses that media files may be prioritized based on user behavior data and social data associated with individual media files. A process of prioritizing media files may include accessing user behavior data associated with individual media files in a set of media files that are stored on a client device of a user or in a cloud-based storage location associated with the user, accessing social data associated with one or more media files of the set of media files that are determined to have been shared on a media file sharing service, and ranking the set of media files based at least in part on the user behavior data and the social data.
Prior art of record Shatz et al. (U.S. Patent Application Publication No. 2009/0083228 A1) discloses a method for matching media objects includes receiving a plurality of reference objects, and computing respective reference feature vectors of one or more of the reference image frames in each of the reference objects. Upon receiving a query object, a respective query feature vector of at least one of the query image frames is computed. The reference feature vectors are searched to find one or more candidate objects among the reference objects, such that a respective reference feature vector of one of the reference image frames in each of the one or more candidate objects matches the query feature vector. At least one additional reference image frame is compared to at least one additional query image frame in order to determine that one of the candidate objects is a match for the query object. 
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that “a first interface configured to select at least one master digital asset; a digital asset creation platform configured to create digital assets, the digital assets comprising at least one of text, audio, image, video, 3D/4D virtual environments, and animation files and metadata; wherein the digital asset creation platform comprises an audio clips creation module configured to generate at least one audio clip asset, the generating comprising: procure and 
In contrast to Applicant’s claim 21, the cited references alone or in combination fail to suggest or to teach that “a first interface configured to select at least one master digital asset; a digital asset creation platform configured to create digital assets, the digital assets comprising at least one of text, audio, image, video, 3D/4D virtual environments, and animation files and metadata; an asset matching engine configured to: match digital assets and generate at least one output digital asset; determine a sender of at least one master digital asset; determine receivers of at least one output digital asset generated from the at least one master digital asset; analyze context surrounding a sending or sharing of at least one output digital asset; select at least one master digital asset for matching; select at least one slave digital asset to match with the at least one master digital asset; and generate at least one output digital asset; and a user feedback engine configured to monitor and analyze behavior in response to receipt of at least one output digital asset and generate feedback metrics to improve the matching of the asset matching engine.”

Independent claims 11, 20 and 22 are similar to that of the independent claims 1 and 21 respectively; therefore, is allowable for the same reason as claims 1 and 21 respectively.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant' s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
	   If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/HASANUL MOBIN/
Primary Examiner, Art Unit 2168